Title: To Benjamin Franklin from Thomas Pearson Low, April 1778
From: Low, Thomas Pearson
To: Franklin, Benjamin



Saturday Aprill the — 1778
May Please your Honour Mr. Franklin to excuse my Impertinence for Writeing to you. I am at present In distress at St. Mallous haveing Deserted the English Prisn Three times this war I have not money nor cloths to Shift my Self and can not find any of my Contry[men] here. The Last time I deserted it was at plymouth. I pased for an English man and shipt my Self for to go to Allegant. I deserted at Allegant and shipt aboard of A french Vessel and workd my passeg to Lanyon from Lanyon I walked to St. mallous. I applyed to the comesery for Assistance that is money Enuef to come to Nantz. He semed to be pleased at my Story But gave me no money but asked if I Would work aboard the frigat till I could Support my Self with money Enouf to come to Nantz. I can not get any [?] convenence to writ to you as I would be Glad to. Therefore I will only tell you that I am a sencere frind to the Stats of america and am desierous to war against my Enemy. I work A board one of the New frigates at St. Mallous till I Can have an answer if you will be pleased to gave one. I have ben to taking of Some Prises this war and have been in it Ever Since it be gun and have retaind the place of an officer aboard of the rising Empier and A board of Nathaninel freman A sloop of ten 10 guns. I have not convenence to inform you of things that would prove to the advantage of my Contry. I hope for an answer In Twelve days. I am Sir your humble servent
Thomas Pearson Low


You will be pleasd to direct this answer to this to your most humble Servant
G Vincent FILS

 
Endorsed: Thos Pearson Low American Prisoner
